             Case 1:16-cv-06287-KPF Document 112 Filed 05/06/19 Page 1 of 1

                     Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

  60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200


                                    MEMO ENDORSED
  New York, New York 10165                                                                  Facsimile: (212) 317-1620
  _________
  michael@faillacelaw.com

                                                                                  May 6, 2019

  By ECF
  Hon. Katherine Polk Failla
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007

                    Re: Castillo Marcelino et al v. 374 Food Inc. et al
                    Index No. 16-cv-06287-KPF


  Dear Judge Failla,

          We represent Plaintiff in the above referenced matter. We write to respectfully request
  that the Notice of Appearance (Dkt. No. 109) be removed from the docket. The Notice of
  Appearance was filed in error, as the case was on an outdated list of cases to file notice of
  appearances for an associate who recently joined the firm. We thank the Court for its attention to
  this matter.

                                                                Respectfully Submitted,

                                                                /s/ Michael Faillace
                                                                Michael Faillace, Esq.
                                                                Michael Faillace & Associates, P.C.
                                                                60 East 42nd Street, Suite 4510
                                                                New York, New York 10165


Application GRANTED. The Clerk of Court is directed to terminate Ms.
Rivera from the docket. The Clerk of Court is directed to terminate
the motion at docket entry 110.

Dated:         May 6, 2019                                    SO ORDERED.
               New York, New York



                                                              HON. KATHERINE POLK FAILLA
                                                              UNITED STATES DISTRICT JUDGE


                             Certified as a minority-owned business in the State of New York
